     Case: 2:18-cr-00108-MHW Doc #: 73 Filed: 09/12/19 Page: 1 of 4 PAGEID #: 172




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,

                 Plaintiff,                             CASE NO. 2:18-CR-108

         vs.                                            JUDGE MICHAEL H. WATSON

 DeSHAUNE K. STEWART

                 Defendant.


                                  STIPULATIONS OF THE PARTIES


1.      The parties stipulate and agree Government’s Exhibits 1-10 are admissible as evidence at

        the trial of this case.

2.      The parties stipulate and agree that the below Statement of Facts are true and accurate and

        admissible as evidence at the trial of this case. The parties further stipulate and agree that

        the below Statement of Facts will be read into the record at trial for the Court to consider

        as evidence.

        Statement of Facts

                On December 23, 2017, in Dublin, Ohio, in the Southern District of Ohio, the

        defendant, DESHAUNE KILON STEWART, did, with premeditation and malice

        aforethought, unlawfully kill, Lance Herrera-Dempsey, an officer and employee of the

        United States, while Lance Herrera-Dempsey was engaged in and on account of the

        performance of his official duties.

                On December 23, 2017, in Columbus, Ohio, in the Southern District of Ohio, the

        defendant, DESHAUNE KILON STEWART, did, with premeditation and malice

                                                  1
Case: 2:18-cr-00108-MHW Doc #: 73 Filed: 09/12/19 Page: 2 of 4 PAGEID #: 173




   aforethought, unlawfully kill, Ginger E. Ballard, an officer and employee of the United

   States, while Ginger E. Ballard was engaged in and on account of the performance of her

   official duties.

            More specifically, on December 23, 2017, at 4:25 AM, Dublin Police Department

   (DPD) received reports of a shooting at the Emerald Parkway Post Office. Upon arrival,

   DPD found postal employee Lance Herrera-Dempsey shot once in the chest and once in

   the head. Mr. Herrera-Dempsey was pronounced dead at the scene. A number of witnesses

   said that they saw Stewart, a postal mail carrier, shoot Mr. Herrera-Dempsey twice. The

   second shot came as Stewart stood over Mr. Herrera-Dempsey. Stewart was naked at the

   time. Stewart then walked out of the building, entered his car, and drove away from the

   scene.

            On December 23, 2017, at 7:19 AM, Columbus Police Department (CPD) received

   911 calls indicating that a naked black male was chasing a female at 5591 Bowland Place

   North. Upon arrival, officers saw Stewart’s car unoccupied with a magazine to a firearm

   lying in the front seat. Officers then observed Stewart, naked and carrying a firearm as he

   walked between vehicles in the parking lot. He was ordered to drop the gun and was taken

   into custody. The firearm was not loaded and the magazine to the firearm was found in

   Stewart’s car. Stewart was compliant and did not attempt to flee. Officers found Ginger

   E. Ballard lying unconscious between two cars. Ms. Ballard suffered from severe trauma

   to the head but was not shot. Ms. Ballard was pronounced dead at the scene. A number of

   witnesses heard Ms. Ballard scream and then observed Stewart on top of her. Stewart had

   asked other postal employees the address of Ms. Ballard in the days leading up to the

   murders.



                                            2
  Case: 2:18-cr-00108-MHW Doc #: 73 Filed: 09/12/19 Page: 3 of 4 PAGEID #: 174




            Both Ms. Ballard and Mr. Herrera-Dempsey were Stewart’s supervisors in the

     Dublin Post Office. Shortly after being brought to Columbus Police Headquarters, Stewart

     spit out two pieces of jewelry onto the interview table. Stewart was read his rights and

     made a statement. Stewart said that Ms. Ballard had been using stones from her necklace

     to suck out his soul and that he had received instructions from God to kill Ms. Ballard and

     Mr. Herrera-Dempsey because they were “evil.” Stewart told investigators that he decided

     to kill the victims the morning before the murders. He stayed in a hotel the night before

     the murders because he was afraid and the victims were putting “spells” on him. Stewart

     admitted to shooting Mr. Herrera-Dempsey and striking Ms. Ballard with his fists. There

     is no evidence that Stewart used any illegal drugs or alcohol prior to committing the named

     offenses.


DATED: ______________                     ____________________________
                                          David M. DeVillers
                                          Assistant United States Attorney


DATED: ______________                     ____________________________
                                          James L. Lowe
                                          Special Assistant United States Attorney


DATED: ______________                     _____________________________
                                          Diane M. Menashe
                                          Counsel for Deshaune Kilon Stewart


DATED: ______________                     _____________________________
                                          Brian James Rigg
                                          Counsel for Deshaune Kilon Stewart


DATED: ______________                     _____________________________
                                          Defendant Deshaune Kilon Stewart



                                              3
   Case: 2:18-cr-00108-MHW Doc #: 73 Filed: 09/12/19 Page: 4 of 4 PAGEID #: 175




                                                      Respectfully submitted,

                                                      BENJAMIN C. GLASSMAN
                                                      United States Attorney

                                                      s/ David M. DeVillers
                                                      DAVID M. DeVILLERS (0059456)
                                                      Assistant United States Attorney
                                                      303 Marconi Boulevard, Suite 200
                                                      Columbus, Ohio 43215
                                                      Office: (614) 469-5715
                                                      Fax: (614) 469-5653
                                                      Email: Dave.DeVillers@usdoj.gov



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 12, 2019, service of the foregoing was

made by electronic filing with the Clerk of the United States District Court using the ECF system

which will send notification of such filing to the parties listed below:


                       Diane M. Menashe, Attorney for Defendant
                       Brian J. Rigg, Attorney for Defendant


                                                      s/ David M. DeVillers
                                                      DAVID M. DeVILLERS (0059456)
                                                      Assistant United States Attorney
                                                      Email: Dave.DeVillers@usdoj.gov




                                                  4
